1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5
      CHARLIE D. JACKSON,                               Case No. 3:20-cv-00705-MMD-CLB
6
                                          Plaintiff,                  ORDER
7
             v.
8
      CHARLES DANIELS,
9
                                      Defendant.
10

11          Plaintiff Charlie D. Jackson, who is incarcerated in the custody of the Nevada

12   Department of Corrections, submitted a civil rights complaint pursuant to 42 U.S.C. §

13   1983, and filed an application to proceed in forma pauperis. (ECF No. 1.) In a prior order,

14   the Court directed Jackson to show cause why the Court should not dismiss the action

15   for failure to voluntarily dismiss the case pursuant to a global settlement of claims 1 and

16   failure to return an in forma pauperis application or affidavit prior to March 31, 2021. (ECF

17   No. 9.) The Court explicitly stated that, “if Jackson does not respond to this Order by April

18   23, 2021, the Court will dismiss this action without prejudice.” (Id.) April 23, 2021 has

19   passed, but Jackson has not responded.

20          “Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss

21   an action for failure to comply with any order of the court.” Ferdik v. Bonzelet, 963 F.2d

22   1258, 1260 (9th Cir. 1992); see also id. at 1260-63 (affirming dismissal for failure to

23   comply with an order requiring amendment of complaint). As a function of that power in

24   this case, the Court will dismiss this action without prejudice because Jackson has not

25   responded within the time provided by the Court.

26   ///

27
            1Jackson  agreed to file a voluntary dismissal in this case (ECF No. 7) pursuant to
28   a global settlement of claims in Jackson v. Garrett, et. al., Case No. 3:20-cv-00511-MMD-
     WGC (ECF No. 23).
1    It is therefore ordered that Jackson’s action is dismissed without prejudice.

2    The Clerk of Court is directed to enter judgment accordingly and close the case.

3    DATED THIS 28th Day of April 2021.

4

5                                       MIRANDA M. DU
                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          2
